Name: Council Regulation (EEC) No 2159/92 of 23 July 1992 on the financing of expenditure for the establishment and updating of the register of olive cultivation
 Type: Regulation
 Subject Matter: economic policy;  agricultural activity;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31992R2159Council Regulation (EEC) No 2159/92 of 23 July 1992 on the financing of expenditure for the establishment and updating of the register of olive cultivation Official Journal L 217 , 31/07/1992 P. 0008 - 0008 Finnish special edition: Chapter 3 Volume 44 P. 0008 Swedish special edition: Chapter 3 Volume 44 P. 0008 COUNCIL REGULATION (EEC) No 2159/92 of 23 July 1992 on the financing of expenditure for the establishment and updating of the register of olive cultivationTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 154/75 of 21 January 1975 on the establishment of a register of olive cultivation in the Member States producing olive oil (1) and in particular Article 3 (4) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 154/75 lays down that a part of the production aid paid to olive growers during a certain period be deducted and allocated for funding the work necessary for establishing the register of olive cultivation; Whereas, where the sums resulting from the said deductions would not cover the level of expenditure, Article 3 (4) of the said Regulation provides for the possibility of making further deductions to cover the remaining expenditure; Whereas the sums resulting from deductions made hereto have fallen considerably short of what is required for funding the work for the establishment and updating of the register; Whereas the percentage of production aid during the coming marketing years to be used for financing the said expenditure should be laid down, HAS ADOPTED THIS REGULATION: Article 1 In order to finance expenditure for the establishment and updating of the register of olive cultivation, the competent authorities of the producer Member States responsible for paying the aid provided for in Article 5 of Regulation No 136/66/EEC (2) shall, when making payment, reduce the amount of aid paid during the marketing years from 1992/93 to 1997/98 by 2,4 %. Article 2 This Regulation shall enter into force on 1 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1992. For the Council The President John COPE (1) OJ No L 19, 24. 1. 1975, p. 1. Regulation as last amended by Regulation (EEC) No 3788/85 (OJ No L 367, 31. 12. 1985, p. 1). (2) OJ No 172, 30. 9. 1966, p. 3025/66. Regulation as last amended by Regulation (EEC) No 2046/92 (OJ No L 215, 30. 7. 1992, p. 1).